Citation Nr: 1726408	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sexual dysfunction.

2.  Entitlement to an increased initial rating on an extraschedular basis for an acquired psychiatric disorder diagnosed as depressive disorder, not otherwise specified with pain disorder with psychological features (previously rated as somatoform disorder), currently rated as 30 percent disabling prior to November 30, 2006, and as 50 percent disabling from November 30, 2006, through November 25, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to November 30, 2006, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for training from April 2003 to August 2003, as well as additional service with the Army National Guard.  The appellant in this matter is the Veteran's fiduciary, as the Veteran has been declared incompetent to handle the disbursement of her VA compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran's claims were previously before the Board in June 2012 and March 2014.  In each case, the Board determinations remanded the issue of entitlement to service connection for a disorder manifested by sexual dysfunction.  The Board finds that there has been substantial compliance with the prior remand directives, as the Veteran was sent a notice letter in February 2013 and scheduled for multiple VA examinations.

As to the Veteran's increased rating claim for her acquired psychiatric disorder, the June 2012 Board determination granted a 30 percent rating from January 5, 2005, through November 29, 2006; a 50 percent rating from November 30, 2006, through November 25, 2007; and a 70 percent rating from November 26, 2007, through February 9, 2009.  For the period from February 10, 2009, the Veteran already was in receipt of a 100 percent schedular rating and as this represented a complete grant as to that period it was not considered in the Board determination.  As to each of the foregoing grants of increased rating, the Board assigned the ratings on a schedular basis.  The Board found that an increased rating on an extraschedular basis had been raised by the record for the 30 percent and 50 percent rating time periods and remanded the issue for extraschedular consideration by the RO.  The March 2014 Board determination again remanded the issue as the RO had failed to provide a notice letter to the Veteran and her fiduciary, as directed in the June 2012 Board remand directives.  This oversight was corrected in a May 2014 letter to the Veteran and, as such, the Board finds that the prior remand directives with respect to this issue have been fulfilled.

As to the TDIU claim, an April 2011 rating decision granted entitlement to TDIU and assigned an effective date of January 12, 2009.  The Veteran filed a timely notice of disagreement with the effective date and in a subsequent September 2011 rating decision the RO granted an effective date of November 20, 2007.  As this grant did not represent a complete grant of the benefits requested, the matter continued to the Board and in a June 2012 determination, the Board granted entitlement to an effective date for the grant of TDIU of November 30, 2006.  In that same determination, the Board remanded the issue of entitlement to an effective date earlier than November 30, 2006, on an extraschedular basis.  The directed development was completed as directed and the Board finds that substantial compliance with the remand directions has been accomplished.  Following recertification, in an April 2014 determination the Board denied entitlement to an effective date earlier than November 30, 2006, on an extraschedular basis.  

The Veteran appealed the Board's determination as to the effective date for TDIU to the Court of Appeals for Veterans Claims (Court) and in an August 2015 Joint Motion for Partial Remand, the parties petitioned the Court to vacate and remand the issue of entitlement to an effective date prior to November 30, 2006, for TDIU on an extraschedular basis.  An August 2015 Court Order granted the petition.  In February 2016, the Board remanded the issue as it was inextricably intertwined with the uncompleted development for the acquired psychiatric disorder claim.  Such development has been completed.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Anorgasmia and loss of libido were caused by a service-connected disability.

2.  During the relevant time period prior to November 26, 2007, the record reflects that the Veteran did not require frequent hospitalization for her service-connected psychiatric disorder and that the manifestations of the disability were not in excess of those contemplated by the assigned schedular ratings; further, there is no indication in the record that the average industrial impairment from the psychiatric disorder was in excess of that contemplated by the currently assigned ratings.

3.  Prior to November 30, 2006, the Veteran's service-connected disabilities did not preclude her from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Anorgasmia and loss of libido are proximately due to a service-connected disease.  38 C.F.R. § 3.310 (2016).

2.  For the period prior to November 26, 2007, an extraschedular rating for an acquired psychiatric disorder diagnosed depressive disorder, not otherwise specified with pain disorder with psychological features is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.130, Diagnostic Code (DC) 9433-9422 (2016).

3.  Prior to November 30, 2006, the criteria for entitlement to a TDIU have not been met, to include on an extraschedular basis.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran, her fiduciary, or her representative has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Service Connection

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

The Veteran contends that she has a disorder manifested by sexual dysfunction (specifically the lack of desire and an inability to reach orgasm) that was caused or aggravated by her service-connected psychiatric disorder.

The Veteran was afforded a VA gynecological conditions examination in March 2013, at which time she was diagnosed as having anorgasmia and loss of libido.  The Veteran indicated that she lost her desire for sex and ability to have an orgasm after the 2003 motor vehicle accident that resulted in her low back disability and traumatic brain injury.  The examiner explained that loss of libido and anorgasmia is an extremely common complaint of women in their 30s and older, and that their etiologies are not well understood.  In the case of this Veteran, the examiner noted that her relationship with her estranged husband was very traumatic, and that alone would be expected to cause the lack of sexual desire and anorgasmia.  That said, the examiner conceded that the Veteran also had "multiple other factors that can exacerbate the condition."  For instance, any and all of her disabilities involving physical pain could contribute to her loss of libido and anorgasmia.  In addition, her psychological disabilities could also contribute to the gynecological conditions.  Due to the complexity of the Veteran's multiple physical disorders, including medication side effects, psychological disabilities, and severe social disruption, the examiner indicated that it was "impossible to say without resorting to mere speculation if her service connected conditions alone actually were a causal factor for the lack of sexual desire and anorgasmia."

The examiner did opine that is was at least as likely as not that (50 percent probability or more) that the Veteran's service-connected disabilities aggravated her lack of sexual desire and anorgasmia.  However, she explained that it was impossible to determine what the Veteran's baseline severity of her gynecological conditions would be without the influence of the service-connected disabilities.  The examiner reiterated that the Veteran had a very psychologically-traumatic history with her husband.  As such, she stated that it was "impossible to determine without resorting to mere speculation which portion of her gynecological condition is from the psychologic trauma from her relationship with her husband compared to the impact from her service connected conditions."

In correspondence dated in November 2013, the Veteran's attorney argued that the
March 2013 VA examination report was inadequate due to the fact that it failed to provide a clear etiological opinion.  Specifically, the attorney asserted that the examiner's statement that she was unable to opine without resorting to speculation rendered the examination report inadequate.  The attorney based this argument on the fact that the Veteran asserted that her lack of libido and inability to achieve orgasm began at the time of her in-service motor vehicle accident and predated the destructive marital relationship which the examiner listed as another possible cause of her disabilities.  As such, the attorney argued that the VA examiner had evidence of both causation and a baseline level of pre-aggravation severity which was unrelated to the Veteran's traumatic marital history.  The Board finds the attorney's argument somewhat problematic, as the evidence indicates that the Veteran's first marriage (which ended prior to the November 2003 accident) involved abuse and infidelity and that this certainly could have been the basis for the examiner's opinion.

In any case, the April 2014 Board determination remanded the claim for a new VA examination, finding that the above examination report failed to provide an adequate rationale for the inability to provide a definitive opinion without resort to speculation.  Thereafter, the Veteran was scheduled for VA gynecological examinations in October 2014 and March 2015, but she did not report for either of the examinations.  The Veteran explained that she missed the October 2014 VA examination because she had recently moved and had two recent deaths in the family, as well as a lot of physical problems that prevented her from attending.  The Veteran has not provided a specific explanation for missing the March 2015 VA examination.  Based on 38 C.F.R. § 3.655, the Veteran's service connection claim could be denied because, as the Board notified the Veteran and her fiduciary in its July 2012 and April 2014 remands, the failure to report for a VA examination without good cause may include denial of the claim.  That said, based on the Veteran's reports of physical problems that prevented her from attending the October 2014 VA examination the Board will presume that these problems also prevented her from attending the March 2015 VA examination and finds that this represents good cause.  Therefore, the Board will adjudicate the claim based on the evidence of record.

Thus, the March 2013 VA examination report conclusively linked the Veteran's anorgasmia and loss of libido to the pain associated with a number of her service-connected disabilities, as well as the service-connected acquired psychiatric disorder.  The Board recognizes that the positive opinion was limited to aggravation of the anorgasmia and loss of libido and that the examiner was unable to reach a definitive opinion regarding whether the disabilities (specifically the acquired psychiatric disorder) caused the anorgasmia and loss of libido.  The examiner noted that the effects of the psychiatric disorder could have caused such problems, but given the Veteran's problems with her second husband that the difficulties could also be attributed to the domestic issues.  As pointed out by the Veteran's representative, she has testified that her sexual dysfunction symptoms started shortly following the 2003 motor vehicle accident, which was after her divorce from her first husband and multiple years prior to her marriage to the second husband.  The Veteran certainly is competent to report the timing of onset of her symptoms and there is no evidence to explicitly contradict the onset of sexual dysfunction symptoms following the 2003 accident.  Moreover, the examiner has conceded that the pain and other dysfunction caused by the Veteran's service-connected disabilities would have a significant effect on her anorgasmia and loss of libido.  In light of the foregoing, the Board affords the Veteran the benefit of the doubt that the anorgasmia and loss of libido was caused by one or some combination of multiple service-connected disabilities.

Extraschedular Rating

As discussed above, the June 2012 Board determination granted a 30 percent rating from January 5, 2005, through November 29, 2006; a 50 percent rating from November 30, 2006, through November 25, 2007; and a 70 percent rating from November 26, 2007, through February 9, 2009.  For the period from February 10, 2009, the Veteran already was in receipt of a 100 percent schedular rating and as this represented a complete grant as to that period it was not considered in the Board determination.  As to each of the foregoing grants of increased rating, the Board assigned the ratings on a schedular basis.  The Board found that an increased rating on an extraschedular basis had been raised by the record for the 30 percent and 50 percent rating time periods and remanded the issue for extraschedular consideration by the RO.  The Board again remanded the issue in April 2014.  The Veteran did not appeal the Board's decision regarding the schedular rating for the entire appellate time period or for an extraschedular rating for the period from November 26, 2007.  Therefore, the question of whether the Veteran is entitled to an increased schedular rating for the service connected psychiatric disorder or for an extraschedular rating from November 26, 2007, is not currently before the Board.  The sole issue now before the Board is whether her disability picture is so unusual as to warrant entitlement to an extraschedular rating for the period prior to November 26, 2007.

The Court has set forth a three-step analysis that provides guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate and no referral is required.

In the second step of the inquiry, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service, for completion of the third step, i.e., a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Disability ratings are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a).  The Veteran's acquired psychiatric disorder is rated under 38 C.F.R. § 4.130.  As noted, the Veteran currently is rated at 30 percent prior to November 30, 2006, and as 50 percent from November 30, 2006, through November 25, 2007.  The ratings are assigned pursuant to DC 9433-9422 as analogous to persistent depressive disorder (dysthymia) (DC 9433) and other specified somatic symptoms and related disorder (DC 9422).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . .. . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9433-9422.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).

The Veteran was involved in a motor vehicle accident during ACDUTRA in November 2003, after which she began experiencing psychiatric problems.  Private treatment reports dated from June 2004 through December 2004 included assessments of depression and the prescription of medication (Lexapro).  The private clinician noted that the Veteran was tearful during interviews, complained about pain in her spine and neck, and was not coping well with the pain.  She remained a full-time college student, though she reported difficulty keeping up with studies and activities of daily living and was frustrated and angry at what she perceived as a lack of responsiveness by her Guard unit.  By December 2004, the Veteran had completed one trial of Lexapro and the clinician prescribed a different medication.  In another private evaluation, during which the Veteran brought along a friend described as a boyfriend, the Veteran was near hysterical with descriptions of physical pain and her stress regarding her studies.  The private physician assessed conversion-like reaction, secondary to multiple stressors.  In February 2005, the Veteran reported that she had contemplated suicide because of her pain symptoms and her difficulties with missing school.  Later in February 2005, again bringing her boyfriend into the evaluation, the Veteran reported that the treatment for her service-connected cervical spine disorder was not successful and she was still very stressed because of the limitations from the pain and her difficulties attending classes.  The private physician assessed depression and anxiety.

In April 2005, the Veteran underwent a mental health evaluation for the Guard to determine whether she should be retained or brought to the medical evaluation board (MEB).  The Veteran reported the November 2003 motor vehicle accident that resulted in injury to the discs in her neck, her low back pain, and depression.  She also reported intermittent depression since 1999, but contended that since the November 2003 accident her depression had worsened.  The service evaluator considered her mental health treatment to date to be very minimal.  The Veteran was pleasant, cooperative, and casually dressed and groomed.  She displayed a depressed level of psychomotor activity.  Speech, language, and orientation were within functional limits, though the Veteran displayed some mild short-term memory and working memory deficits that the service evaluator attributed to the amount of medication she was taking.  Her mood and affect were depressed.  Other than her reports of depression worsening due to the pain she was in, the evaluator found her mental status examination within normal limits.  The evaluator assessed major depressive disorder, recurrent, as evidenced by depressed mood most of the day, diminished interest in most activities, significant weight gain, hypersomnia, psychomotor retardation, fatigue, loss of energy, feelings of worthlessness, diminished ability to concentrate, and recurrent thoughts of death.  The evaluator noted that the Veteran was not suicidal during the assessment and was devoted to her daughter.  The service evaluator also assessed a pain disorder with psychological features, and ruled out a somatization disorder.  He assigned a GAF score of 65.  

In June 2005 the Veteran was afforded a VA mental disorders examination.  The Veteran was prompt for the evaluation and exhibited considerable physical distress during the evaluation (she stood throughout the interview).  She was open and verbal and the examiner did not find her demonstrations to be exaggerated.  She appeared to have above-average intelligence and spoke in complete sentences and was easily understood.  The Veteran was anticipating discharge from the Guard and described the November 2003 accident, from which her physical difficulties stemmed.  She reported that she had been married previously, but had divorced the abusive and unfaithful husband.  The Veteran had difficulty caring for her young daughter because of her physical disorders, though she reported that her boyfriend was supportive.  The Veteran stressed her physical fitness and active lifestyle prior to the accident and noted how the pain and her physical limitations had limited her life since the accident.  Also, since the accident her grade point average had fallen and she had missed classes because of pain issues.  In contrast to her reports during the Guard mental health evaluation, to this VA examiner the Veteran denied significant psychological issues prior to the accident.  She reported periodic depression as a result of the abusive husband and reported obtaining some counseling, but denied any significant significance.  She was not receiving any mental health treatment beyond taking the medication prescribed by her physician.  Her work history included her Guard training.  She was then employed as a residential assistant (RA) for a local college, but she anticipated that would end in August 2005 as she had difficulties performing her duties.  In 2004 she had worked full time in a group-home for a number of months, but left that employment because of her physical limitations.  The VA examiner noted that the Veteran maintained good eye contact and her voice was normal in tone.  She was frequently tearful and her affect was somewhat labile.  She appeared to be able to concentrate.  The psychomotor agitation appeared secondary to her pain.  She described some symptoms of depression, did little for pleasure, and had adopted a sedentary lifestyle.  The Veteran appeared quite dependent on her boyfriend for household assistance.  Her thinking was logical and goal oriented.  The examiner assessed depression, not otherwise specified, and a pain disorder due to psychological and physical conditions.  The examiner opined that her impression of pain was impacted by her anxiety and depression, and when under stress, her pain was worse.  He assessed a GAF score of 60 to 65.

In March 2006 the Veteran underwent another mental health evaluation with the Guard in anticipation of the MEB.  This evaluation repeated the reports by the Veteran of her abusive marriage and bouts of depression prior to her Guard service, with exacerbation of the depression due to the pain and physical limitations since the November 2003 accident.  Her affect varied during the interview and again she cried when discussing the pain.  She denied suicidal ideation, though she had had suicidal ideation in the past.  There were no thought content or thought process abnormalities.  Her thoughts were coherent, organized, and goal oriented.  The 2006 Guard evaluator assessed major depressive disorder, recurrent, moderate, and a pain disorder associated with both psychological factors and a general medical condition.  The evaluator also noted the Veteran's subjective feelings of depression, diminished interest in activities, significant weight gain, loss of energy, feelings of worthlessness, and diminished ability to concentrate.  The evaluator did not find the Axis I assessments to have existed prior to service and assigned a GAF score of
60.  

As reflected in the Veteran's curriculum vitae and college transcript, she obtained her bachelor's degree in May 2006 and was discharged from the Guard in
July 2006.

During a November 30, 2006, psychiatry consultation, the Veteran again attended with her significant other.  She reported her depression had increased with what she perceived to be a VA system that diminished her pain.  She also reported poor concentration and increased anxiety.  While she denied suicidal or homicidal ideation, she had problems with appetite and sleep, depressed mood, a sense of hopelessness and helplessness, irritability, social withdrawal, and anhedonia.  She also reported hypervigilance and elevated startle response.  At times she had intrusive recollections of the November 2003 car accident.  She also reported changes in memory and poor concentration, in particular she was forgetful in daily activates and had difficulty organizing tasks that required sustained attention.  She  reported being easily distracted by external stimuli.  She was easily annoyed and annoying to others.  She denied command hallucinations.  The VA clinician found her appropriately dressed and cooperative.  She stood up at times when in pain, but for the majority of the consultation, she sat and cried.  Her affect was depressed and labile.  Though her thought form was normal, her thought content was dysphoric.  She was fully oriented.  The clinician assessed a depressive disorder, not otherwise specified, with a mood disorder and assigned a GAF score of 55.

The RO referred the Veteran's psychiatric disorder claim to the Director, Compensation Service, for extraschedular consideration.  In a March 2016 memorandum, the Acting Director, Compensation Service, considered whether an increased rating was warranted on an extraschedular basis for the relevant periods.  The memorandum discussed the Veteran's psychiatric symptoms during the relevant period, including depression, anxiety, suicidal ideations, feelings of worthlessness, diminished ability to concentrate, memory deficits, dysphoric thought, and social isolation.  Diagnoses included major depressive disorder and pain disorder due to psychological and physical conditions.  GAF scores were assessed between 55 and 65.  The memorandum concluded that the evidentiary record failed to demonstrate an exceptional disability pattern for the service-connected psychiatric disorder that rendered application of the regular rating criteria as impractical.  The records unequivocally demonstrated that the symptomatology and associated social and occupational impairment associated with the service-connected mental disorder during the relevant time period were clearly considered and specified in the regular rating criteria contained in the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.

Irrespective of the March 2016 conclusion of the Acting Director, Compensation Service, in Wages v. McDonald, 27 Vet. App. 233 (2015) and Kuppamala v. McDonald, 27 Vet. App. 447 (2015) the Court of Appeals for Veterans Claims held that an extraschedular decision by the Director, Compensation Service, is one of fact that is reviewable by the Board on a de novo basis and that the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director.  

The Board finds that the preponderance of the evidence is against assigning an extraschedular rating for any period on appeal.  The medical evidence shows that the Veteran's service-connected acquired psychiatric disorder was manifested primarily by depression, anxiety, suicidal ideations, feelings of worthlessness, diminished ability to concentrate, memory deficits, dysphoric thought, social isolation, and similar symptoms. The Veteran is rated under DC 9433-9422 for these and other psychiatric symptoms.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the DCs specifically address these and other similar symptoms.  

The record reflects that the Veteran did not require frequent hospitalization for the service-connected acquired psychiatric disorder and that the manifestations of the disability were not in excess of those contemplated by the assigned ratings for the period prior to November 30, 2006.  Further, there is no indication in the record that for that time period that the average industrial impairment from her acquired psychiatric disorder would be in excess of that contemplated by the assigned ratings.  As noted, for the relevant period the Veteran consistently reported symptomatology fully contemplated by the assigned ratings, which were intended to take into account decreased industrial functioning.  Moreover, the Veteran's résumé indicated that she completed her Bachelor of Science in criminal justice at the University of Great Falls in May 2006, and that it listed work experience as including resident assistant from December 2003 to August 2005.  Thus, the Veteran was able to function in a school environment and perform duties required in an occupational setting.  The Board recognizes that the Veteran reported difficulties with some of her occupational duties during this time period, but the record indicates that she was able to complete those duties during the relevant appellate time period.  To the extent that the Veteran indicated she was unable to complete her occupational duties or educational studies, she primarily attributed her problems to physical pain.  As will be discussed in greater detail below, there is significant question as to true extent of her pain symptoms, as certain objective testing results were grossly inconsistent with the Veteran's lay reports.  As such, the Board does not find that the average industrial impairment from her acquired psychiatric disorder would be in excess of that contemplated by the assigned ratings.

Because the preponderance of the evidence is against the claim for an extraschedular rating for the acquired psychiatric disorder for the period prior to November 30, 2006, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In the July 2012 Board determination, the Board found that the Veteran's TDIU claim was raised as part of his increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  As such, the TDIU claim is before the Board as part of the January 5, 2005, claim for VA compensation benefits.

In June 2012, the Board granted entitlement to an effective date of November 30, 2006, for TDIU on a schedular basis and remanded the TDIU claim for referral to the Director, Compensation Service, for extraschedular consideration for the period prior to November 30, 2006.  As discussed below, the Director concluded that the record did not show an exceptional or unusual disability picture as to render the application of the regular rating schedular standards impractical nor did they interfere with employment and, therefore, found that entitlement to TDIU on an extraschedular basis was not warranted.

For the relevant period prior to November 30, 2006, the Board notes that the Veteran's service-connected disabilities included an acquired psychiatric disorder, rated as 30 percent disabling; chronic headaches, rated as 30 percent disabling; myofascial pain syndrome of the thoracolumbar spine, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and status-post residuals of C4-C5 anterior cervical diskectomy with allograft, fusion and plating, rated as 10 percent disabling (other than a period of a temporary total disability rating from August 29, 2005, to October 1, 2005, based on the need for convalescence following surgery).  The Veteran's combined disability rating was 60 percent.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  Id.  In that regard, the Board notes that the September 2011 rating decision that initially granted entitlement to TDIU and assigned an effective date of November 20, 2007, indicated that "because all of your disabilities are effectively the direct or secondary result of your in-service motor vehicle accident, the 60 percent evaluation assigned effective November 20, 2007 may be considered a 'single' disability for purposes of considering entitlement to a total disability evaluation based upon individual unemployability."  Thus, the Veteran meets the percentage rating standards for TDIU for the entire appellate time period.  38 C.F.R. § 4.16(a).  In that regard, the Board notes that the prior Board adjudications mistakenly indicated that the Veteran did not meet the schedular requirements for TDIU for the relevant appellate time period.  Based on the September 2011 rating decision, such a conclusion clearly is in error as since that time the Veteran has not been granted entitlement to service connection for any additional disabilities, it is simply the case that he has been granted increased ratings to the point that she now meets the schedular criteria for the entire appellate time period.  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered her unemployable for the period prior to November 30, 2006.

In addition to the psychiatric symptoms detailed in the above section, the record included numerous reports by the Veteran of shooting pain, from the back that extended to the hip, the mid-thigh, and then to the right heel over the entire appeal period.  A June 2004 private treatment record noted the Veteran's description of persistent back pain.  The Veteran was very emotional describing the pain and the resulting limitations to her daily life.  A June 2004 private MRI of the lumbar spine was normal.  The record also includes the Veteran's reports of experiencing headaches that required her to cease activities, though the private evaluation in August 2004 did not note their frequency.  These headaches were attributed to her cervical spine strain by the Veteran and her treating clinicians.  In August 2004, the Veteran reported neck pain between 1 and 8 out of 10, depending on the day.  Headaches varied from a 1 and 10 out of 10.  She had stopped hiking, mountain biking, and kayaking.  In addition, she had trouble with running, sit-ups, pushups, weight lifting, computer work, driving, and housework.  On examination, muscle strength was 5 out of 5, other than in the left upper extremity which was 4 out of 5.

In October 2004,  the Veteran reported that she could hardly walk or drive due to right lower extremity pain.  In December 2004, the Veteran had a "pretty normal gait."  A December 2004 MRI of the cervical spine was normal.  A December 2004 lumbar discogram showed a very subtle area of degenerative change at L5-S1 and a CT scan showed a subtle radial tear at that level.  In January 2005, the Veteran underwent a discogram that showed degenerative changes at L5-S1.    

By March 2005, the Veteran reported that she had already experienced seven headaches that month and requested medication.  A March 2005 CT scan showed a possible anterolateral radial tear at C5-C6.  A May 2005 physical evaluation prepared for the Guard Medical Evaluation Board (MEB) noted she reported headaches with photophobia that lasted up to three days.  At that time, muscle strength was 5 out of 5, other than grip strength and left triceps strength, both of which were 4 out of 5.  The Veteran had a cautious, wide, and somewhat stooped gait.  

A May 2005 private nerve conduction study, found mild chronic L5-S1 radiculopathy on the right side.

In June 2005, she described her headaches as daily, starting in the back of her head, then moving forward and causing her to see white lights.  A June 2005 CT scan of her brain was read as unremarkable.

The Veteran was afforded a VA spine examination in June 2005.  At that time, she reported pain that radiated from the low back into the right hip that was constant in nature and between 5 and 10 out of 10 in intensity.  Pain flare-ups were secondary to activity, including sitting or standing.  She did not report the use of any assistive devices and denied bowel or bladder dysfunction.  The Veteran reported intermittent falls due to her right hip giving way.  The examiner noted that the Veteran's gait was very antalgic upon entrance into the examination room, but by her departure the gait was much smoother, though slow and favoring the right hip.  She requested a pillow due to her back pain and was often tearful during the examination.  The examiner noted her range of motion failed to match her complaints of pain and discomfort.  Her forward flexion was measured 0 to 85 degrees, extension was full at 0 to 30 degrees, lateral flexion was 0 to 25 degrees with right sided pain when bending to the right and lateral rotation was measured at 0 to 25 degrees with no pain.  The examiner assessed range of motion, as only slightly limited by complaints of pain, with no objective evidence of spasms or weakness.  The Veteran reported pain, fatigue, lack of endurance following repetitive use, but the examiner found that this report was not consistent with her flexibility.  There were no guarding or spinal contortions, though her left leg was one centimeter longer than the right.  The examiner also noted that the Veteran carried a thick notebook weighing about 10 to 15 pounds and that she was able to bend to pick it off the floor.  The examiner found her range of motion very good for the entire spine with no objective evidence of impairment determined by the actual range of motion and no objective evidence of the fatigue, weakness, and lack of endurance reported by the Veteran.  Her balance was steady and muscle tone good.  There was no muscle atrophy.  There was also good coordination through the heel to toe walk and tandem walk.  The Veteran indicated that although she was able to attend to her activities of daily living, she was less active than previously.  June 2005 lumbar spine x-rays showed minimal levoscioliosis, but the examiner noted there were no fractures, dislocations, or other abnormalities and disc spaces were well preserved.  The lumbar spine was essentially unremarkable.  The x-ray study of the thoracic spine was also found to be unremarkable.  

During the June 2005 spine examination, the Veteran also reported migraine headaches occurring every day, with photosensitivity and noise sensitivity, though incapacitating headaches occurred three to four times a week, such that she had to go to bed for up to three hours.

In a July 2005 VA examination report addendum opinion, the examiner again noted that the Veteran's gait pattern and presentation were incongruent with the diagnostic and examination results.

In November 2005, the Veteran's lifting restrictions were lifted following her cervical discectomy three months previously.  A November 2005 CT scan of the low back showed minor degenerative changes.

A March 2006 orthopedic examination for the Veteran's Medical Evaluation Board (MEB) included the report that she had normal sensation to light touch in the lower extremities and could walk on her toes and heels.  Her gait was normal, but observed to be slow.  Range of motion testing resulted in measurements very similar to those noted in the 2005 VA spine examination, specifically extension 0 to 30, forward flexion 0 to 87, left lateral flexion 0 to 25, and right lateral flexion 0 to 25.  The MEB found that her range of motion was limited by pain.

During a March 2006 behavioral health evaluation, also prepared for the MEB, the Veteran stated that she had reduced her school credits each semester because of her pain and headaches.  

A March 2006 private treatment record included a report of pain shooting down to the Veteran's right heel and an assessment of generalized weakness in the right lower extremity.

An April 2006 evaluation noted that the Veteran experienced relief from headaches after cervical spine blocks.  

In April 2006, the Veteran started physical therapy for low back pain that ranged from 4 to 10 out of 10 that was sharp and radiating.  Forward flexion and left lateral flexion were minimal, while other arcs of motion were in the moderate range.

In her curriculum vitae, which is of record, the Veteran reported having completed her bachelor's degree in May 2006.

In May 2006, the Veteran was noted to be having excellent relief from neck and headache pain following intra-articular blocks in February and April 2006.  A June 2006 letter from her private treatment provider indicated that the Veteran had difficulty ambulating after being in static positions for periods of time.  A June 2006 private treatment record noted restricted lumbar range of motion, with tenderness of the spine and weakness in the right lower extremity.

In a June 2006 statement the Veteran reported using a walker due to the lumbar pain and often appeared for examination or treatment visits with a wheelchair or wheeled walker.  The Board finds the need for doubtful, given that the record fails to indicate that any treatment provider recommended that she use any such assistive devices.  In addition, the Board finds it significant that during a July 2011 home visit by the fee-based occupational therapist, the therapist noted that while the Veteran reported needing a cane, she used one inconsistently, her home had three steps at the entrance, she walked about her home bare-foot, and she claimed VA had denied her a wheelchair.  

In addition, despite in a June 2006 statement the Veteran reported the need to wear Depends because of bowel and bladder difficulties, she regularly denied having bladder and bowel problems when evaluated by VA clinicians and no treatment report of record included any clinician's assessment of the etiology of this bladder or bowel dysfunction.

The Veteran was afforded a VA examination for the cervical spine in June 2006.  The Veteran had undergone a cervical diskectomy in 2005, with subsequent fusion of the cervical spine.  The surgeries had not relieved the cervical pain, which was daily and constant.  She had received four epidural steroid injections, with relief thereafter for several weeks on each occasion.  She had attempted to use a TENS unit, but this had increased the frequency of her migraine headaches and she had stopped using it.  The Veteran reported daily flare-ups of pain, precipitated by activity, and stated that her activities were quite limited and that she mostly sat on the couch.  She even slept on the couch on occasion because sleeping in bed was difficult.  Due to her neck injury and surgery she was unable to participate in activities she had previously enjoyed, such as hunting, crafting, and outdoor activities.  On examination, the Veteran was tearful and stated that she was unable to sit in a chair.  There was slight straightening of the normal cervical curvature and tenderness to palpation.  Forward flexion was to 35 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 65 degrees.  There was reported pain on forward flexion and, more seriously, on right lateral rotation.  Muscle strength in the upper extremities was 5 out of 5, although slightly decreased.  There was no evidence of additional functional loss on repetitive motion.  Cervical x-rays were unremarkable other than the fusion at the C4-C5 level.

During the above June 2006 VA examination, the Veteran also reported that the severity of her headaches had increased to a frequency of weekly, or even two to three times a week.  The pain radiated forward and she saw white spots.  She remained photo- and phono-sensitive with nausea during the headaches.  The headaches were worsened with activity and were incapacitating to the point that she would lie down for up to three hours.  

An August 2006 EMG report was entirely normal.  In September 2006 she reported the headaches had decreased, but that she had been forced to drop one class due to neck and back pain.  The neck pain particularly was so severe that it caused vomiting.  

In November 2006 she had a neurology consultation.  She reported the headaches were now occurring two to three times a week.  The medications that were effective varied and she considered the headaches incapacitating. 

Pursuant to the Board's remand directives, the matter was sent to the Director, Compensation Service, for extraschedular consideration.  In a June 2013 memorandum, the Director determined that the Veteran was not entitled to a TDIU prior to November 30, 2006.  The Director noted that the Veteran did not have any psychiatric hospital admissions from May 2005 to December 2006.  There was not marked interference with employment, as the Director emphasized that the Veteran's résumé indicated that she completed her Bachelor of Science in criminal justice at the University of Great Falls in May 2006, and that it listed work experience as including resident assistant from December 2003 to August 2005 while a student at the University of Great Falls Villa Housing, as well as counselor at A.W.A.R.E., Inc., Youth Treatment Services from May 2004 to August 2004.  

Irrespective of the June 2013 conclusions of the Director, Compensation Service, and as noted in the August 2015 Joint Motion for Partial Remand, in Wages v. McDonald, 27 Vet. App. 233 (2015) and Kuppamala v. McDonald, 27 Vet. App. 447 (2015) the Court of Appeals for Veterans Claims held that an extraschedular decision by the Director, Compensation Service, is one of fact that is reviewable by the Board on a de novo basis and that the Board may assign an extraschedular rating when reviewing either a grant or a denial of an extraschedular rating by the Director.  

Having reviewed the evidence of record, the Board concludes that entitlement to TDIU is not warranted for the period prior to November 30, 2006, on either a schedular or extraschedular basis.

In reaching that conclusion, the Board acknowledges that the evidence does demonstrate certain difficulties with performing occupational tasks, due to a combination of the Veteran's physical, neurological, and psychiatric problems.  The Veteran reported difficulty with extended sitting and standing, which would limit certain activities.  That said, VA medical examination showed objective findings inconsistent with the Veteran's lay reports of difficulty.  The VA and private records generally showed muscle strength in the 4 to 5 out of 5 range, without evidence of muscle atrophy.  Thus, despite the Veteran's reported orthopedic problems, she clearly was able to use her entire body in close to a normal manner, to include duration of use, and, in fact, did so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  As to the Veteran's other problems, she reported ongoing difficulties with mental health and headache symptoms, but was able to continue her education and received her undergraduate degree during the relevant time period and continued with classes thereafter.  The record indicates that the Veteran continued taking classes until approximately October 2009, when symptoms associated with her service-connected disabilities no longer allowed her to continue her studies.  

The September 2011 rating decision that originally granted entitlement to TDIU based the decision, in large part, on an August 2009 statement from a private treatment provider that noted increasing difficulties with physical and psychological health over the preceding two years impacting the Veteran's ability to concentrate and complete her school work.  The letter specifically indicated that the Veteran had not been able to function in a capacity that would allow her to complete the tasks since 2007.  Thus, the basis for the original grant of benefits would not extend to the current appellate time period.  The Board notes that the June 2012 Board decision granting an earlier date for TDIU of November 30, 2006, provided no rationale for the decision.  

In addition, as noted by the Director's extraschedular memorandum, the Veteran worked as a resident assistant during the relevant time period.  The record does demonstrate that the Veteran had difficulty with her duties and expressed the theory that she might not be able to continue and the record also shows that she was forced to drop at least one class during the relevant time period due to her problems.  That said, the evidence does not establish that she was unable to secure and follow a substantially gainful occupation, as she had the ability to attend classes and complete associated coursework during the entire appellate time period and that she was able to work during a portion of the appellate period.

In closing, the Board does not doubt that the Veteran's service-connected disabilities had some effect on her employability for the period prior to November 30, 2006.  However, the 60 percent schedular rating in effect during that period recognized significant industrial impairment resulting from her disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding her service-connected disabilities (singly or in combination) were of such severity so as to preclude her participation in any form of substantially gainful employment for the appellate time period prior to November 30, 2006.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for anorgasmia and loss of libido is granted.

Entitlement to an increased initial rating on an extraschedular basis for an acquired psychiatric disorder diagnosed depressive disorder, not otherwise specified with pain disorder with psychological features (previously rated as somatoform disorder), currently rated as 30 percent disabling prior to November 30, 2006, and as 50 percent disabling from November 30, 2006, through November 25, 2007, is denied.

Entitlement to TDIU prior to November 30, 2006, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


